DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Request for Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on May 03, 2022 has been entered.  

Response to Arguments
3.	Applicant’s remarks received on May 03, 2022 have been acknowledged and are moot in view of a new ground of rejection necessitated by the corresponding amendment.  Currently claims 1-9 and 11-19 are rejected and claims 10 and 20-24 are cancelled.
	
Response to Amendments
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 2, 5-9, 11, 12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al (US Pub: 2021/0141579) and in further view of Seliger et al (US Pub: 2007/0300220), Arai (US Pub: 2020/0379689), Fukasawa (US Pub: 2012/0293833) and Jain et al (US Pub: 2013/0232479).
Regarding claim 1 (currently amended), Yuan et al teaches: A computerized method for redirecting one or more printers from a virtual computing device [fig. 2: 212 (The virtual desktop hosted on the host server 232 is the virtual computing device.)] to a physical computing device [p0002, p0013, fig. 2: 200/230 (The combined 200 and 230 is considered a physical computing device as 200 is operating on 230.)], the method comprising: initiating a printing application on a virtual computing device [p0014] coupled to a physical computing device via a low-bandwidth network connection, wherein the physical computing device prevents a user from modifying any settings on the physical computing device [p0017, p0027]; exporting all of the printer configuration wherein the printer configuration corresponds to one or more printers communicatively coupled to a physical computing device [p0022, fig. 2 (Printers A 246 and B 244 have configuration corresponding to Printers 242 and 240 coupled to physical computer 230.)]; storing the printer configuration in a data file on the virtual computing device [p0022, p0023]; copying the data file from the virtual computing device to the physical computing device [p0027]; remotely invoking the data file on the physical computing device such that the printer configurations are imported on the physical computing device [p0027 (Data file like font package/file is copied/transmitted to the client computing device/physical computing device.  The received font data is installed on the client computing device.)]; and generating for display on the virtual computing device at least one indication of the one or more printers communicatively coupled to the physical computing device [p0018 (Provide graphical UI on virtual device.), p0022 (“The printer redirection client 202 transmits to the printer redirection server 214 a set of information, including information about any local physical printers (printer A 240 and printer B 242) installed on the client computing device 230.”)]; and redirecting the one or more printers communicatively coupled to the physical computing device back to the virtual computing device using the printer configurations imported to the physical computing device [p0027, p0022 (The redirection of printers from client device 230 to virtual desktop 212 takes place recursively as long as communication between the two is established.)].
For a redundant teaching in the same field of endeavor, Seliger et al further teaches: initiating a printing application on a virtual computing device coupled to a physical computing device via a low-bandwidth network connection, wherein the physical computing device prevents a user from modifying any settings on the physical computing device; remotely invoking the data file on the physical computing device from the virtual computing device such that the  printer configurations are imported from the data file to a registry hive on the physical computing device [p0144, p0146].
Therefore, the combined teaching of Yuan et al and Seliger et al would have made redirecting printer configuration between a virtual computing device and a physical computing device obvious to an ordinary skilled in the art in order to properly utilize printers connected to the physical device by the virtual device.
Yuan et al provides information regarding printers communicatively coupled to a physical computing device and display protocol/graphic UI to a virtual computing device although does not explicitly display the information.  In the same field of endeavor, Arai teaches: generating for display on the virtual computing device at least one indication of the one or more printers communicatively coupled to the physical computing device [p0096, figs. 10, 12B (Indication of printer A coupled to device user A)].  Arai also teaches that at least one printer configuration comprising one or more registry keys corresponding to one or more printers communicatively coupled to a physical computing device [p0050, p0107].  Notice a registry key is also an inherent feature configured and stored for a printer to communication with a computer.
Therefore, given Yuan et al’s availability on providing information about printers coupled to a computer, and Arai’s teaching on displaying a printer associated with a device and registering the printer for communicating with a computing device, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to register and display connection between a printer and a computing device for communication and notification purpose.
Yuan et al in view of Seliger et al and Arai does not specify a registry hive associated with multiple registry keys corresponding to printer drivers/configuration.  In the same field of endeavor, Fukasawa teaches: the printer configurations comprise registry keys corresponding to one or more printers communicatively coupled to the physical computing device [p0051, p0073].  And Jain et al discloses registry hive is a collection of registry keys [p0005].  
Therefore, given Yuan et al in view of Seliger et al and Arai’s teaching on exporting/transmitting printer setting/configuration associated with printers, Fukasawa’s disclosure on corresponding a registry key to each printer setting/configuration, and Jain et al’s prescription on registry hive being a collection of registry keys, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to store a registry hive for collecting and transmitting values of each registry key associated with connected printers for communication and configuration purpose.
	
 	Regarding claim 2 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Yuan et al further teaches: The computerized method of claim 1, further comprising initiating the printing application on the virtual computing device in response to a user trigger [p0014].

Regarding claim 5 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Yuan et al further teaches: The computerized method of claim 1, further comprising receiving a print job corresponding to a printer of the one or more printers communicatively coupled to the physical computing device [p0022, fig. 2 (Printers 242 and 240 are coupled to physical computer 230.)].  

 	Regarding claim 6 (original), the rationale applied to the rejection of claim 5 has been incorporated herein.  Yuan et al further teaches: The computerized method of claim 5, wherein the print job is compressed on the virtual computing device [p0025]. 

Regarding claim 7 (original), the rationale applied to the rejection of claim 6 has been incorporated herein.  Yuan et al further teaches: The computerized method of claim 6, further comprising receiving the compressed print job from the virtual computing device [p0025, p0027].

Regarding claim 8 (original), the rationale applied to the rejection of claim 7 has been incorporated herein.  Yuan et al further teaches: The computerized method of claim 7, further comprising initiating the compressed print job on the physical computing device using the imported printer configuration [p0027].

Regarding claim 9 (original), the rationale applied to the rejection of claim 8 has been incorporated herein.  Yuan et al further teaches: The computerized method of claim 8, wherein a printer of the one or more printers communicatively coupled to the physical computing device completes the print job [p0028].  
 
	Claims 11 (currently amended), 12 (original), and 15-19 (original) have been analyzed and rejected with regard to claims 1, 2, and 5-9 respectively.

6.	Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al (US Pub: 2021/0141579), Seliger et al (US Pub: 2007/0300220), Arai (US Pub: 2020/0379689), Fukasawa (US Pub: 2012/0293833) and Jain et al (US Pub: 2013/0232479); and in further view of Venkatesh (US Pub: 2018/0234517).
Regarding claims 3 and 4 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Yuan et al in view of Arai further teaches:  The computerized method of claim 1, further comprising generating for display on the virtual computing device the at least one indication of the one or more printers using a display protocol [Yuan: p0018, Arai: figs. 10, 12b].
For a teaching on a remote display protocol based on implementation of virtual desktop environment,  in the same field of endeavor, Venkatesh teaches: The computerized method of claim 1, further comprising generating for display on the virtual computing device the at least one indication of the one or more printers using a display protocol [p0037], wherein the display protocol is based on printer policies of the virtual computing device [p0024, p0059 (Remote display protocol established with the printer connected with the device.)].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to apply a display protocol for a printer to be displayed on a virtual desktop for redirecting purpose.

	Regarding claims 13 and 14 (original), the rationale applied to the rejection of claim 11 has been incorporated herein.  Claims 13 and 14 have been analyzed and rejected with regard to claims 3 and 4 respectively.

Contact
7.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    								    /Fan Zhang/
								    Patent Examiner, Art Unit 2674